Citation Nr: 1631658	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-06 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for neuropathy, including as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, L.H.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976, and he was awarded the National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida. The Veteran's VA claims file has since been transferred to the RO in Roanoke, Virginia. 

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2011 hearing.  A copy of the hearing transcript (Transcript) is of record.  

These issues were remanded for further development in April 2012.  As all requested development has been completed, the issues on appeal are properly before the Board for adjudication.

The Board has re-characterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as the record contains diagnoses for multiple psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  





FINDINGS OF FACT

1  There is no diagnosis of PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity.

2.  The Veteran did not engage in combat with the enemy. 

3.  The diagnoses of adjustment disorder, impulse control disorder, anti-social personality disorder, and a positive depression screen first manifested many years after service separation and are not related to disease or injury or other event in active service. 

4.  The Veteran's diabetes mellitus did not originate in service or until years thereafter, and is not otherwise etiologically related to active service.  

5.  The record does not contain evidence that the Veteran served in the Republic of Vietnam during his period of active service.

6.  The record does not contain evidence of a diagnosis of neuropathy.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not incurred in or otherwise related to active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  Neuropathy was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As for the duty to assist, service treatment records and pertinent post-service medical records have been obtained, to the extent available.  Following the April 2012 Board remand, in which the Board directed the RO to obtain additional treatment record from the Salem VA Medical Center, such records were subsequently associated with the Veteran's file.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following the April 2012 Board remand, a VA psychiatric examination was provided in May 2014.  This opinion discussed all applicable medical principles and medical treatment records relating to the psychiatric issue discussed herein, and the analysis is considered adequate upon which to decide this claim; the duty to assist requirement has been satisfied.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  

With regard to the other two issues on appeal, entitlement to service connection for diabetes and neuropathy, the Board notes that a VA medical opinion was not provided in this case.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  To that end, aside from his own testimony and statements, the Veteran has not provided any medical evidence suggesting that either diabetes or neuropathy are etiologically-related to his period of active service.  There is no competent evidence of in-service symptoms, treatment, or diagnosis of diabetes and neuropathy.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned set forth the matter to be discussed at the hearing, and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Service Connection

In this case, the Veteran alleges that he has a current diagnosis of PTSD stemming from a traumatic in-service event involving the drowning death of a fellow serviceman.  During the Veteran's hearing, his representative indicated that the PTSD claim was not based on engaging in combat, or because the Veteran was a prisoner of war, but due to survivor's guilt based on this incident.  The Veteran did not claim to have witnessed the drowning.  Instead, the representative stated that the Veteran found out about the drowning the following day.  See Transcript, pp. 2, 3.  Regarding diabetes and neuropathy, the representative testified that veterans who served during the Vietnam era, even those not actually stationed in Vietnam, developed diabetes from eating military rations that were manufactured in the 1940's.  See Transcript, p. 3.

To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Acquired Psychiatric Disorder

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 4.125  requires PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) as the governing criteria for diagnosing PTSD.  Parenthetically, the Board notes VA implemented DSM 5, effective August 4, 2014.  The Secretary, VA, however, has determined DSM 5 does not apply to claims certified to the Board prior to August 4, 2014.  79 Fed. Reg. 45  ,093, 45,094 (Aug. 4, 2014).  The RO certified the Veteran's appeal to the Board prior to August 2014.  Hence, DSM-IV is still the governing directive.

While the regulations governing PTSD claims eliminated the requirement for corroborating a claimed, in-service stressor if related to his or her fear of hostile military or terrorist activity, such is not applicable in this case.  Here, the Veteran has specified that his stressor is non-combat-related.  As such, to establish service connection for PTSD, the record must include a diagnosis thereof and a verified stressor during his period of service.  With regard to any other diagnosed psychiatric disorder, such may be service connected if probative, medical evidence links that disorder to the Veteran's period of active duty.  

To begin, the Veteran's VA claims file contains diagnoses of an impulse control disorder (see VA outpatient report, November 1, 1996), an adjustment disorder with a positive depression screen indicating moderately severe depression (see VA outpatient report, November 20, 2008), anti-social personality disorder (see VA examination report, May 2014), and dependence on alcohol, cocaine, and nicotine.  There is no documentation of record indicative of a PTSD diagnosis.

Turning to the Veteran's service treatment records, there is no evidence of a diagnosis of any psychiatric disorder, to include PTSD or depression.  On separation in January 1976, the examiner indicated that the Veteran's psychiatric processes were normal.  On his own Report of Medical History, the Veteran denied nervous trouble, but he checked "Yes" to depression and trouble sleeping.

Post-service, while the diagnoses noted above were rendered by VA providers, at no time was any diagnosis linked to the Veteran's military career.  

Following the April 2012 Board hearing, his claim for entitlement to service connection for an acquired psychiatric disorder was remanded for stressor verification and a VA psychiatric examination.  A December 2013 statement from the RO indicated that the Veteran's PTSD stressor was not conceded following exhaustive efforts to verify his statement.  Such actions included a request to the Joint Services Records Research Center in May 2012, in which no results were obtained, a July 2013 request to the U.S. Army Crime Records Center, in which no results were obtained, and a fruitless search of the Defense Casualty and Analysis System of the National Archives in December 2013.

Following a May 2014 VA psychiatric examination, the diagnosis was anti-social personality disorder and substance abuse disorders.  It was noted that a diagnosis of PTSD was not warranted, as the Veteran did not meet criterion A (stressor event or symptoms stemming therefrom).  The examiner stated that the Veteran neither witnessed the drowning death itself, nor saw the dead body when it was recovered the following day.  

As discussed above, in this case, DSM-IV is the governing directive.  However, the May 2014 VA examination report notes that the DSM-5 was applied.  The Board notes that the diagnostic criteria for PTSD under DSM-5 (particularly as it relates to Criterion A) are less stringent that the diagnostic criteria for PTSD under DSM-IV.  DSM-5, in pertinent part, removed the requirement under Criterion A that the person experience fear, helplessness, or horror right after the traumatic event because there was concern that certain individuals who were trained not to respond to traumatic events might have failed to meet this criterion.  The removal of this requirement for Criterion A makes it easier to meet the diagnostic criteria for PTSD under DSM-5 than under DSM-IV.  See DSM-IV and DSM-5.  

DSM-5 also sets forth four distinct diagnostic clusters for PTSD instead of the three set forth in DSM-IV (re-experiencing, avoidance, and arousal).  In DSM-5, the four diagnostic clusters are described as re-experiencing, avoidance, negative cognitions and mood, and arousal.  See DSM-IV and DSM-5.  

In the present case, the Board notes that the May 2014 VA examiner considered the less stringent diagnostic criteria for PTSD under DSM-5; DSM-5 was in effect at the time of the May 2014 VA examination.  As noted, the May 2014 VA examiner concluded that the criteria for a diagnosis of PTSD was not met under the less stringent criteria under DSM-5.  It is reasonable to infer that the diagnostic criteria for PTSD are not met under DSM-IV and the May 2014 VA medical opinion is not rendered inadequate based on its consideration of the diagnostic criteria under DSM-5.

The VA examiner indicated that the Veteran has not had any past diagnosis of PTSD despite being seen by numerous VA providers.  The VA examiner noted that VA PTSD screenings have been entirely negative (score 0/4) in 2002, 2004, 2005, 2007, 2009 and 2010, and negative (score 2/4) on in August 2012.  The VA examiner stated that for some reason, on the November 17, 2006 screening, the Veteran scored 4/4 and the Veteran claimed to his primary care provider that he was being followed for PTSD but this was not accurate as he has not had any PTSD diagnosis.  The VA examiner further noted that it was also of interest that the Veteran seems to have filed for PTSD service connection as far back as January 2009, yet the PTSD screenings from later that same year as well as 2010 were entirely negative. 

The VA examiner opined that the diagnoses of an anti-social personality disorder and substance dependence were not related to military service.  The VA examiner explained that personality disorders were long-standing traits, typically from at least adolescence, and were not caused by any particular event.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Also, it was noted that dependence on alcohol, marijuana, and cocaine began well before the Veteran's period of service.  VA law and regulations preclude granting service connection for a disability that originated due to substance abuse, such as substance induced mood disorder, as this is deemed to constitute willful misconduct on the part of the claimant.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  The record does not contain any probative, medical evidence linking any diagnosed psychiatric disorder to his period of active duty.

The Board has also considered the Veteran's statements asserting a nexus between an in-service incident (which has not been verified) and PTSD (which has not been diagnosed), or in the alternate to the currently-diagnosed psychiatric disorders of record and his military career.  With regard to lay evidence of a relationship between a veteran's diagnosis of a disorder and its relationship to service, lay persons may be competent to speak on matters of medical diagnosis or etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran is competent to report an in-service drowning accident.  However, the Board finds the Veteran's lay statements with regard to the existence of a relationship between this as-of-yet unverified event and any diagnosed psychiatric disability are less persuasive than the post-service VA opinion of record that provides concise medical explanations with a discussion of accepted medical principals on the question of etiology.  

The Veteran has not asserted, nor shown, the requisite expertise to opine on such a complicated medical matter that involves a diagnosis of psychiatric disorders of potentially varying etiologies.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Instead, the more probative and competent evidence is against a finding that the Veteran's claimed disorder(s) were caused or aggravated during his period of active duty, or that such is linked to his non-verified stressor.  As such, there is no basis in the record to establish service connection for PTSD or any other claimed psychiatric disorder.    

Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for an acquired psychiatric disorder is denied.

Diabetes and Neuropathy

With regard to the Veteran's claims for service connection for diabetes and neuropathy, service connection may be granted for these chronic disabilities if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2015).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, type II diabetes mellitus shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

However, as noted above, the Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is no indication that he served in Vietnam during his period of active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.   The Veteran does not contend otherwise.  Had he served within the Republic of Vietnam during his period of active duty, then diabetes mellitus, type II, would be presumptively associated with such exposure.   See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Here, however, the Veteran has presented a medical theory that he was exposed to diabetes-causing agents in his K-rations.  The Veteran has presented no medical or scientific data to support his theory, and no medical opinion is of record linking his current diagnosis of diabetes to exposure to herbicides or to his period of active service.

The Veteran's service treatment records do not demonstrate a diagnosis of diabetes.  While post-service VA outpatient records demonstrate recurring treatment for this disorder, it is not shown within the first post-service year.  Instead, the first such diagnosis within the record occurred more than two decades following service.  At no point has any VA examiner/medical care provider of record opined that the Veteran's diabetes diagnosis is etiologically-related to service or to herbicide exposure.

With regard to neuropathy, the record fails to indicate that any such disorder has been diagnosed.  To that end, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  As such, without a current diagnosis of current disability, the Veteran lacks the evidence necessary to substantiate his claim for service connection. 

Insofar as the Veteran is asserting that he carries a current diagnosis for diabetes that was incurred during service, or a diagnosis of neuropathy that is related to a service-connected disorder, laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau.  

Here, the Veteran has not demonstrated the medical competence to make a correlation between his diagnosis of diabetes and the ingestion of K-rations during his military service.  As to his neuropathy claim, there is no diagnosis of record, and the Veteran is not service connected for any disorder.    

As such, service and post-service medical records tend to provide evidence against these claims.  Further, the most probative evidence of record does not establish that the Veteran carried a current diagnosis for either claimed disorder within one year of active service.  In the absence of proof of a present disability, there can be no valid claim for entitlement to service connection for neuropathy.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Veteran's claims of entitlement to service connection for diabetes and neuropathy are denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including PTSD is denied.  

Entitlement to service connection for diabetes is denied. 

Entitlement to service connection for neuropathy is denied.




____________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


